Title: To George Washington from Lameth, 6 January 1784
From: Lameth, Charles-Malo-François, comte de
To: Washington, George



Monsieur,
à Paris Le 6 Janvier 1784.

Puis-je espérer que votre excellence voudra Bien Se rapeller encore quelqu’un qui ne peut jamais Oublier les Bontes flatteuses dont elle l’a honore, et qui ose aujourd’huy en Solliciter une nouvélle préuve.
L’amérique daigne admettre quelques officiers de L’armée De Rochambeau à L’association La plus honnorable, et La plus chére aux coeurs des françois, Puisquelle fixe L’époque de la Gloire immortelle de votre excellence, et qu’elle est pour Eux Le Gage de Son estime. L’amérique a cru devoir ne Comprendre dans cette Grace que les officiers Généraux, et Colonels de L’armée française; malgré ce que j’ai Souffert, et ce que je Souffrirai Probablement Le Réste de ma vie, pour La Liberté, et Le Bonheur de L’amérique, je n’ai Pas L’indiscrétion de demander à votre éxcellance qu’elle fasse en ma faveur une excéption qui pourait L’exposer à Des Réclamations, j’ose Seulement attendre de Sa Bonté une interprétation favorable au téxte même de la Loy portée par L’amérique: ma Position d’ailleurs est unique: elle ne peut être n’y Sous le rapport des Bléssures, n’y Sous celuy des Services celle d’aucun officier de L’armée francaise; que votre Excellence veuille Bien me perméttre de La luy éxposer. je suis parti de france avec le grade

de Capitaine de Dragons; je n’avais pas L’age de demander à être fait Colonel: arrivé à L’amérique Mr Le Cte De Rochambeau m’a nommé premier aide Maréchal Gènéral des Logis de Son armée: j’avais obtenu de marcher comme volontaire en virginie, contre arnold, et je me Suis trouvé au Combat de Mr detouche du 16 mars, à new-yorck j’ai marché à L’avant Garde de Lauzun qui était chargée de Replier La Légion de De Lancey qui voulait troubler La Reconnaissance de votre Excellance. en quittant La Position de Philisbourg j’ai mené L’arriére Garde de L’armée. Le Passage de La Riviére du nord, ainsy que tous Les détails fatigans de notre marche, embarquement à annapolis, débarquement dans La Riviére de james ont en partie Roulé Sur moy. à L’investissement D’yorck j’ai marché avec L’avant Garde de L’armée qui a Protégé—La premiére Reconnaissance que votre Excellence a fait de cette place: Lors de L’ouverture de la Premiere parallelle, votre Excellence pourait Se rappeller que j’eu L’honneur de passer une partie de la nuit aupres de Sa personne: Pendant le Siége j’ai monté La tranchée comme officier de La Ligne: Enfin à l’attaque d’une des Redouttes de la Gauche des ennemis, marchant Comme volontaire avec les travailleurs qui formaient La tête de l’attaque, je Suis parvenu jusque Sur le parapet, et ai été assez heureux de faire couper La fraize avant de reçevoir deux coups de fusils dans les Deux Genoux. Je me rapellerai toute ma vie avec une tendre, et respectueuse reconnaissance L’extrême bonté qu’eut votre Excellence de venir me visiter Sur mon Lit de Douleurs.
Sur L’éxposé de mes Services, le Roy de france a Bien voulu m’accorder La croix de St Louis, et Le Grade de Colonel: mon Brevet est datté du mois de Janvier, et ce n’est qu’au mois de fevrier que j’ai quitté L’amerique. j’ai done été Colonel à L’armée de M Le Cte De Rochambeau, en même terns quaide Maréchal General des Logis de Son armée, et me trouve dans Le Cas d’être Compris dans La distinction que L’amérique veut bien accorder aux Colonels, Cependant Comme je n’en ai pas fait Le Service (et Comment aurais=je pu le faire, puisque mes Blessures m’ont retenu au Lit plusieurs mois après mon retour en france), Mr Le Cte De Rochambeau a poussé La rigoureuse éxactitude jusqu’a attendre pour me Comprendre La décision de votre Excellence:il a L’honneur de vous écrire pour La Sollicker favorable: Mr Le Mis de La fayette aura pareillement l’honneur d’écrire à

votre Excellence, et de luy dire quil Pense que Mr Le Cte de Rochambeau aurait pu Sans donner d’éxtension à La Loy me Comprendre dans cette nomination cy. en éffet que votre excellence daigne Réfléchir un moment Sur ma position, elle Sentira combien il Serait Dur pour moy de voir des officiers qui n’ont Sèjourné que Deux mois à L’amérique, Sans y entendre un Coup de fusil, Recevoir une distinction militaire dont je Serais privé quoiqu’en étant Susceptible d’aprés La loy. quand les officiers francais ont autant à Se Louër des Bontés touchantes de L’amérique, votre Excellence ne permettera pas que celuy de tous qui a le plus Souffert pour elle, que celuy à qui vous avez Daigné montrer de L’intéret, et de L’estime, trouve toujours dans Ses Camarades des objets d’une Comparaison affligeante, et des motifs de Regrets qui ne finiraient plus, Si mon Oncle (Le Maréchal De Broglie) n’était absent, il aurait Surement eu L’honneur d’écrire dans cette circonstance à votre excellance pour me Recommander à Ses Bontés. Si, Comme je me plais à n’en pas douter, La décision de L’assemblée Généralle m’est favorable, j’aurai à m’applaudir de La Rigeur de Mr Le Cte De Rochambeau, Puisqu’elle m’aura valu, avec cette Grace, à la qu’elle j’attache Le plus grand prix, un témoignage plus Particulier de L’éstime de L’armée américaine, et de celle de votre Excéllence pour La qu’elle je donnerais ma vie. je Suis, avec une Réspectuéuse Reconnaissance, et une Profonde Vénération; De votre Excellance, Le trés humble et tres Obeissant Serviteur.

Le chr charles de Lameth. Col. De dragons.

